DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure(s) 1-18 are objected to because appear to be low quality scans not suitable for printing and reproduction. When printed, the photographs will become obscured and difficult to interpret. Thus, new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the submitted drawings are illegible. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 4-6 are objected to because of the following informalities: the numbers in parentheses do not correspond to US practice and should be removed. Appropriate correction is required.
Claims 18-19 are objected to because of the following informalities:  "consisting out of total" should be "consisting of a total".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the phrase “preferably the primary energy transmitter coil”. The word “preferably” makes it unclear as to whether the phrase is intended to be limiting or not. For the purpose of examination, Examiner is interpreting “preferably the primary energy transmitter coil” as non-limiting.
 a ferrite construction” and then later recites “and a ferrite construction comprising ferrite plate(s) on the metal shielding plate”. It is unclear whether the second “ferrite construction” referred to with the indefinite article “a” is the same construction or a new one. Claim 21 suffers from the same issue. For the purpose of examination, Examiner is interpreting the second recitation of “a ferrite construction” as “the ferrite construction”.
Claim 21 recites “a receiver coupler construction comprising a coil comprising windings, a metal shielding plate, a ferrite construction, and a plastic wire holder, configured to generate and emit a magnetic field in a primary module”. This limitation is indefinite because it is claiming a “receiver” but using language which only applies to a transmitter (“emit a magnetic field in a primary module”).  
Claim 22 recites “for the transmitter coupler construction according to claim 21”, however, claim 21 doesn’t recite a “transmitter coupler construction”.
Claims 17, 19 and 22 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 17, 19 and 22 recite “as defined in Figure 6” or “according to Figure 12”. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Defining a limitation by referring to a figure does not “clearly and positively” specify the claim limitations. For the purpose of examination, Examiner is interpreting “as defined in Figure 6” and “according to Figure 12” as non-limiting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weidner et al. US PGPUB 2017/0033586.
Regarding claim 1, Weidner discloses a wireless transmitter module [fig. 1, 102a; pars. 31-32] and wireless receiver module [fig. 1, 116/114; pars. 31-32] where the transmitter module is a part of a charging equipment for batteries or supercapacitors [fig. 1, 102a is a wireless charging system for charging a vehicle battery 118; pars. 31-32] and where the receiver module is another part of the charging equipment for batteries or supercapacitors [fig. 1, receiver 116 is used to charger battery 118 of vehicle 100].  
Regarding claim 2, Weidner discloses whereby the wireless transmitter module that is connected to a grid or DC power source or current source [fig. 1, 102a is connected to local distribution center 130 which may provide DC or grid AC 132].
Regarding claim 3, Weidner discloses whereby said wireless receiver module is adapted for connection to a battery or supercapacitor [fig. 1, 116 connected via components to 118].  
Regarding claim 4, Weidner discloses whereby said wireless receiver module has a coil, a serial impedance ZI (702) and a rectifier and an output filter Z2 (704) [fig. 2; pars. 41-42; the wireless receiving system of the vehicle includes a coil L2, a serial impedance (C2), a rectifier (par. 47, “rectifier circuit”) and an output filter (“filter and matching circuit” which “may be included to filter out harmonics”].  
Regarding claim 5, Weidner discloses said wireless receiver module comprising a protection circuit ((711) (712) or (709)(710)) that protects the receiver module in case of disconnection of a previously connected load circuit (707) (708), said load circuit being a battery or supercapacitor [par. 44; a load disconnect unit protects the system by disconnecting the electric vehicle load (battery of electric vehicle)in case of an emergency or system failure].
Regarding claim 6, Weidner discloses whereby the wireless receiver module can be connected to a load [fig. 1, battery 118], and said wireless receiver module comprises a protection circuit (706) that can disconnect the load from the wireless receiver module in case of overcurrent, reverse current or other fault condition [par. 44; a load disconnect unit protects the system by disconnecting the electric vehicle load 
Regarding claim 8, Weidner discloses comprising a second wireless transmitter module, whereby the wireless transmitter modules are connected in parallel to a grid or DC power source to form a higher power wireless power system [fig. 1, transmitter 102b connected in parallel with transmitter 102a to local DC source 130 and/or grid connection 132; pars. 31-32].
Regarding claim 9, Weidner discloses comprising a second wireless receiver module, whereby the wireless receiver modules are connected in parallel to a battery or supercapacitor to form a higher output power or current wireless receiver system [fig. 1, charging systems for “two electric vehicles” are provided; thus multiple receiver modules connected in parallel].
Regarding claim 10, Weidner discloses whereby the wireless receiver module and the transmitter module each comprises a near field transmitter circuit mounted therein, which near field transmitter circuit is adapted to send information to the near field receiver in the transmitter module [figs. 1-3; the wireless receiver and transmitter modules can use “in-band” signaling over couples 304/316, that is, using the same coils that are used for power transfer for communication, the power transfer method is induction (a near-field technique); pars. 41 & 57-58].
Regarding claim 11, Weidner discloses whereby said information comprises identification information on receiver and/or transmitter wireless module [pars. 53 & 57-58; information communicated over the communications channel can include “information about electric vehicle characteristics, battery characteristics, charging 
Regarding claim 13, Weidner discloses whereby the wireless transmitter module comprises a near field receiver circuit which comprises a near field-4-Attorney Docket No.: 66801.001 Preliminary Amendment dated April 10, 2019receiver coil  [fig. 2, coils 204 and 216 used in in-band communication; pars. 57-58].
Regarding claim 15, Weidner discloses whereby the wireless transmitter module comprises electronics to drive a primary energy transmitter coil [fig. 2, base power converter 236; pars. 41-42].
Regarding claim 16, Weidner discloses whereby the wireless transmitter module comprises at least 2 half bridges that form an inverter to drive the transmitter module coil, preferably the primary energy transmitter coil [fig. 7; par. 66; a full bridge inverter drives the transmitter module, a full bridge inverter comprises two half bridges; pars. 14 & 66].
Regarding claim 17, Weidner discloses whereby the inverter has a switching pattern as defined in Figure 6 [pars. 67-75; figs. 5-9B; the inverter has a switching pattern, see 112(b) rejection].
Regarding claim 18, Weidner discloses whereby the wireless transmitter module comprises at least 2 half bridges consisting out of total 4 electronic switches which form an inverter to drive the transmitter module coil [fig. 7; par. 66; a full bridge inverter drives the transmitter module, a full bridge inverter comprises two half bridges, with 4 switches 706, 708, 712 and 714; pars. 14 & 66] while the inverter has a switching 
Regarding claim 19, Weidner discloses a wireless transmitter module and wireless receiver module according to claim 1, whereby the wireless transmitter module comprises at least 2 half bridges consisting out of total 4 electronic switches which form an inverter to drive the transmitter module coil  [fig. 7; par. 66; a full bridge inverter drives the transmitter module, a full bridge inverter comprises two half bridges, with 4 switches 706, 708, 712 and 714; pars. 14 & 66] while the inverter has a switching pattern that equalizes switching losses in both half bridges [figs. 9A-9B; pars. 74-75, symmetrical switching] while the inverter has a switching pattern that equalizes switching losses in both half bridges as defined in Figure 6 [figs. 9A-9B; pars. 74-75, symmetrical switching; see 112(b) rejection above].  

Claims 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kautz et al. US PGPUB 2016/0181820.
Regarding claim 20, Kautz discloses a transmitter coupler construction [fig. 11; pars. 21-22 & 31] comprising a coil comprising windings [fig. 11, coils 170], a metal shielding plate [fig. 11, aluminum plate 140], a ferrite construction [fig. 11, ferrite pad 145], and a plastic wire holder [par. 17, plastic packaging], -5-Attorney Docket No.: 66801.001Preliminary Amendment dated April 10, 2019 configured to generate and emit a magnetic field in a primary module [pars. 17 & 21], 
where the coil and coupler construction are adapted to direct the magnetic field towards a receiver module by the usage of a metal shielding bracket [fig. 11, the 
a ferrite construction comprising ferrite plate(s) on the metal shielding plate [fig. 11, 145 on 140] and ferrite at the sides of the bracket and around the middle of the coupler [fig. 11, ferrite extends to the sides of the metal shielding bracket form by 140 and 145, around the middle of the device which Examiner is considering the coupler].  

Regarding claim 21, Kautz discloses a receiver coupler construction [fig. 11; pars. 21-22 & 31] comprising a coil comprising windings [fig. 11, coils 170], a metal shielding plate [fig. 11, aluminum plate 140], a ferrite construction [fig. 11, ferrite pad 145], and a plastic wire holder [par. 17, plastic packaging], -5-Attorney Docket No.: 66801.001Preliminary Amendment dated April 10, 2019 configured to generate and emit a magnetic field in a primary module [pars. 17 & 21],
where the coil and coupler construction are adapted to direct the magnetic field towards a receiver module by the usage of a metal shielding bracket [fig. 11, the backing plate 140 and the ferrite construction together form a metal shielding bracket which directs the field toward the receiver; par. 21], and 
a ferrite construction comprising ferrite plate(s) on the metal shielding plate [fig. 11, 145 on 140] and ferrite at the sides of the bracket and around the middle of the coupler [fig. 11, ferrite extends to the sides of the metal shielding bracket form by 140 and 145, around the middle of the device which Examiner is considering the coupler].  
Regarding claim 22, Kautz discloses a coupler construction for the transmitter coupler construction according to claim 21 [see claim 20] or the receiver coupler .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weidner et al. US PGPUB 2017/0033586 in view of Bosshard et al. US PGPUB 2015/0280455.
Regarding claim 7, Weidner does not explicitly disclose whereby the protection circuit acts as an overvoltage protection of the receiver module. 
However, Bosshard discloses a wireless power system for an electric vehicle [abs.; par. 3] comprising a protection circuit which acts as an overvoltage protection of the receiver module [par. 81].
.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weidner et al. US PGPUB 2017/0033586 in view of Hirayama US PGPUB 2011/0187321.
Regarding claim 12, Weidner discloses whereby said near field transmitter circuit comprises a near field transmitter coil [fig. 2, coils 204 and 216; pars. 57-58].
Weidner does not explicitly disclose said coil being driven by a half bridge electronic circuit, said half bridge electronic circuit using frequency shift keying.  
However, Hirayama discloses a wireless power system [fig. 1, abs.] which uses frequency shift keying [pars. 48 & 67].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Weidner to further include using frequency shift keying to avoid having to change the amplitude and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
The combination of Weidner and Hirayama does not explicitly disclose said coil being driven by a half bridge electronic circuit.
KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, Weidner discloses whereby said near field receiver coil comprises a bandpass filter [par. 47, filter and matching circuit which filters out “unwanted frequencies”].
Weidner does not explicitly disclose the near field receiver coil comprises frequency shift keying detection electronics.
However, Hirayama discloses a wireless power system [fig. 1, abs.] which uses frequency shift keying and frequency shift keying detection electronics [pars. 48 & 67].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Weidner to further include the near field receiver coil comprises frequency shift keying detection electronics to avoid having to change the amplitude and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859